Order entered October 13, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01065-CR

                            DONALD RAY GIPSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F15-55009-X

                                          ORDER
       We GRANT the October 12, 2016 extension request of court reporter Kelly Simmons to

the extent that we ORDER the reporter’s record to be filed no later than November 14, 2016.


                                                     /s/   ADA BROWN
                                                           JUSTICE